Citation Nr: 0711693	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-14 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbar spondylosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from February 1992 to 
February 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted entitlement to service 
connection for lumbar spondylosis, assigning a noncompensable 
initial evaluation. In April 2003, the RO assigned an initial 
10 percent rating for lumbar spondylosis effective to the 
date of claim, January 31, 2000.  The Board remanded the 
claim in September 2005 for further development.


FINDINGS OF FACT

The preponderance of the evidence establishes that the 
veteran's service-connected lumbar spondylosis is manifested 
by episodes of low back pain with full range of motion in 
forward flexion and combined motion of the thoracolumbar 
spine with no additional functional impairment on use; he 
does not manifest muscle spasm, abnormal spinal contour or 
chronic neurologic deficits.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for lumbar spondylosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.655(b), 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 
5003, 5292, 5293, 5295 (1999-2002); 38 C.F.R. §§ 3.655(b), 
4.20, 4.27, 4.40, 4.45, 4.71a Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 3.655(b), 4.20, 4.27, 4.40, 4.45, 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2004-
2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  With respect 
to service connection claims, a section 5103(a) notice should 
also advise a claimant of the criteria for establishing a 
disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

This appeal stems from an original filing of service 
connection in January 2000 that preceded the enactment of the 
VCAA in November 2000.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096.  A February 2000 RO letter advised the veteran of 
the types of evidence and/or information necessary to 
substantiate his claim and the relative duties on the part of 
himself and VA in developing his claim.  An RO oral contact 
with the veteran in April 2001 discussed the availability of 
treatment records.  In a statement received several days 
later, the veteran advised the RO that he had no further 
information to send in support of his claim.  The veteran's 
claim was substantiated with a grant of service connection by 
the RO in July 2001 that assigned a disability rating and 
effective date of award.  An RO letter in April 2001 advised 
the veteran of the types of evidence and/or information 
deemed necessary to substantiate service connection for 
conditions claimed as secondary to his service-connected 
lumbar spine disability.  An April 2003 Statement of the Case 
(SOC) increased the evaluation for lumbar spondylosis to 10 
percent disabling with an advisement that the effective date 
of award was based on receipt of the original service 
connection claim.  The SOC advised him of the criteria for 
establishing a disability rating, and cited in full the 
provisions of 38 C.F.R. § 3.159(b).  An October 2004 
Supplemental SOC (SSOC) advised him that he had the right to 
submit any evidence in his possession that pertained to his 
claim pursuant to Pelegrini.  In November 2004, the veteran 
returned a statement indicating he had no additional evidence 
in his possession to submit.  Additional VCAA notice was 
provided in October 2005.  The claim was subsequently 
readjudicated an October 2006 SSOC.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  As the veteran's claim has been 
substantiated with a grant of service connection and an 
initial disability rating and effective date of award has 
been assigned, the purposes of a section 5103(a) have been 
met.  Dingess, 19 Vet. App. at 491.  The SOC advised the 
veteran of the criteria for establishing a higher initial 
disability rating and a uniform disability rating remains in 
effect.  Thus, there is no prejudice shown in failing to 
notify the veteran of the criteria for establishing a 
disability rating and effective date of award prior to the 
initial determination.  There is no allegation that any error 
with respect to the adequacy or timing of his notice on the 
elements of establishing a disability rating and effective 
date of award has resulted in prejudice.  See Dunlap v. 
Nicholson, U.S. Vet. App. 03-0320 (March 22, 2007).  As 
addressed below, the veteran has failed his obligation to 
notify VA of his current address, and there is no reasonable 
possibility that a current means exists to correct any 
perceived notice deficiency.  On the facts of this case, the 
Board finds no prejudice would accrue to the veteran in 
deciding his case at this time.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records.  The veteran has not 
reported any post-service providers of treatment, and 
indicates that he has no additional evidence in his 
possession.  VA provided the veteran with VA examination in 
September 2000.  Multiple attempts were made to schedule the 
veteran for orthopedic and neurologic examination as ordered 
by the Board.  Notices to appear for scheduled VA 
examinations were sent to the last known address of record in 
November 2005, March 2006 and June 2006, but the veteran 
failed to report for VA examination.  Attempts were made to 
contact the Postmaster General and an acquaintance of the 
veteran to locate the veteran's current address, but such 
efforts were unavailing.  The veteran has failed his duty to 
apprise VA of his whereabouts, and the record does not 
disclose any plausible alternate addresses of record.  As 
such, there is no further duty to attempt to schedule the 
veteran for VA examination.  Hyson v. Brown, 5 Vet. App. 262 
(1993).  As this is an original compensation claim, the claim 
must be rated on the evidence of record.  38 C.F.R. 
§ 3.655(a) (2006).  There is no reasonable possibility that 
any further assistance to the veteran by VA would be capable 
of substantiating his claim.

II.  Factual Basis

Historically, the veteran received in service treatment for 
low back pain with occasional complaint of pain shooting into 
his knees from his back.  His physical findings were 
significant for tenderness to palpation (TTP) on the right 
side of his 4th and 5th lumbar spines, but there was no 
evidence of neurologic impairment.  His assessments included 
chronic lower back strain, and low back muscle pain with no 
evidence of radiculopathy.

On VA Compensation and Pension examination in September 2000, 
the veteran reported having back pain every three months, 
mostly located in the lumbosacral region, that was 
exacerbated by turning the wrong way.  He denied paresthesia 
of the lower extremities as well as bowel or bladder 
dysfunction.  On physical examination, he appeared as well-
developed and was observed as getting in and out of a chair 
without difficulty.  His posture was normal with no kyphosis, 
scoliosis, or loss of lumbar lordosis.  He had no limitations 
with walking or standing.  His motor, sensory and reflex 
examinations of the lower extremities were normal.  His 
lumbar spine showed no evidence of painful motion, muscle 
spasm, weakness or tenderness.  Range of motion measured 95 
degrees of flexion, 35 degrees of extension, 40 degrees of 
lateral bending bilaterally, and 35 degrees of rotation 
bilaterally.  Factors such as pain, weakness, or lack of 
endurance or incoordination did not limit range of motion.  
X-ray examination of the lumbar spine showed minimal 
spondylosis.  The examiner diagnosed minimal spondylosis of 
the lumbar spine.  The examiner commented that the veteran 
had subjective low back pain with range of motion testing 
within normal limits with no pain.  The veteran did not 
require any assistive device to ambulate, but should avoid 
repetitive bending or heavy lifting to prevent a flare-up of 
his back condition.

In a statement received in July 2002, the veteran reported 
chronic back pain that radiated to both legs.  He described 
an inability to get out of bed due to stiffness, and being 
unable to bend or lift objects without pain.  He attributed 
symptoms of bladder leakage and sexual dysfunction to his 
back disability.

As noted above, the veteran failed to report for subsequently 
scheduled VA examinations, and there are no post-service 
medical records identified.

III.  Legal Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  Where, as in the instant 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C.A. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The veteran's claim for a higher initial rating for his 
lumbosacral spine disability stems from a service connection 
claim filed in January 2000.  Effective September 23, 2002, 
VA revised the criteria for evaluating Intervertebral Disc 
Syndrome (IVDS).  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating diseases and injuries of the spine, to include 
renumbering the IVDS Diagnostic Code from 5293 to 5243.  See 
68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  VA later amended 
Diagnostic Code 5243 to include a definition of 
incapacitating episodes of IVDS which had been inadvertently 
omitted with publication of the final rule.  69 Fed. Reg. 
32449-01 (June 10, 2004).  This correction is effective 
September 26, 2003.  Id.  The Board may only consider and 
apply the "new" criteria as of the effective date of 
enactment, but may apply the "old" criteria for the entire 
appeal period.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 
3-2000 (Apr. 10, 2000).

The veteran's lumbar spondylosis is not specifically listed 
as a disease or injury of the lumbar spine.  Diagnostic Code 
5099 is used to identify musculoskeletal system disabilities 
that are not specifically listed in the schedule, but are 
rated by analogy to similar disabilities under the schedule.  
See 38 C.F.R. §§ 4.20, 4.27 (2006).  The RO has provided a 10 
percent rating, under Diagnostic Code 5099-5003, as analogous 
to painful lumbar spine motion with x-ray confirmed 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999-
2006). 

A higher 20 percent rating under the criteria in effect prior 
to September 23, 2002 was warranted for lumbar spine symptoms 
consistent with moderate limitation of lumbar spine motion 
(Diagnostic Code 5292), moderate and recurring attacks of 
IVDS (Diagnostic Code 5293) and lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position (Diagnostic 
Code 5295).  See 38 C.F.R. § 4.71a (1999-2002).  A 20 percent 
rating was also warranted for incapacitating episodes of 
arthritis involving 2 or more major or minor joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999-2006).

The criteria change for IVDS effective September 23, 2002 
provides for evaluating IVDS based upon combining the chronic 
orthopedic and neurologic manifestations of IVDS, or the 
frequency or duration of incapacitating episodes of IVDS, 
whichever method results in the higher rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

The criteria change for evaluating diseases and injuries of 
the spine effective September 26, 2003 provides a 20 percent 
rating where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2006).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The available medical evidence is limited to VA examination 
findings in September 2000.  That examination showed full 
forward flexion and full combined thoracolumbar range of 
motion with no objective evidence of painful motion.  There 
was no muscle spasm, abnormality of spinal contour or 
neurologic deficits.  The examiner found range of motion was 
not affected due to factors such as pain, weakness, lack of 
endurance or incoordination.  The veteran himself only 
described frequency of pain episodes once every three months, 
and specifically denied neurologic impairment.  The findings 
of the September 2000 VA examination, when considered in 
conjunction with service medical record findings and 
veteran's  report of frequency of flare-ups of disability, 
shows that the veteran falls well short of the criteria for a 
higher evaluation under both the old and new criteria even 
when considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  There is no diagnosis of IVDS or evidence of chronic 
neurologic impairments or incapacitating episodes of IVDS 
requiring bedrest prescribed by a physician.  There is also 
no evidence substantiating an incapacitating episode of 
arthritis flare-ups.

Accordingly, the preponderance of the evidence establishes 
that the veteran's service-connected lumbar spondylosis is 
manifested by low back pain with full range of motion in 
forward flexion and combined motion of the thoracolumbar 
spine with no additional functional impairment on use; he 
does not manifest muscle spasm, abnormal spinal contour or 
chronic neurologic deficits.  The veteran has been deemed 
competent to describe the manifestations and exacerbations of 
lumbar spine symptoms, but the objective medical evidence 
fails to establish his entitlement to a higher initial 
evaluation.  His descriptions increased symptoms with sexual 
and bladder dysfunction after his September 2000 VA 
examination could not be substantiated absent examination for 
which he failed to report, and the case had to be rated on 
the evidence of record.  38 C.F.R. § 3.655(b) (2006).  He is 
not shown to possess the requisite medical training to speak 
to issues of medical diagnosis and causation, specifically 
attributing bladder and sexual dysfunction to service 
connected lumbar spine etiology.  There is no factual basis 
for a staged rating in this case.  As the preponderance of 
the evidence is against the claim, the doctrine of the 
benefit of the doubt is not for application.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001); 38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

An initial rating in excess of 10 percent for lumbar 
spondylosis is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


